Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species J, figure 7 in the reply filed on 10/21/2022 is acknowledged.  Claims 2-4, 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on the above date.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speciale (20140319130) in view of Hunt (5851033).
The claims are being treated as product-by-process limitations (such as to pre-tensioned and welded) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above). 
Speciale discloses:
1. (Original) A tank (figs 1-5) comprising: a first curved wall including a first edge extending vertically along the first curved wall (one 12 with perimeter portion); a second curved wall including a second edge extending vertically along the second curved wall (another 12 with perimeter portion), the first edge facing the second edge (as in fig 3, 4); a first flange connected to and extending vertically and radially outward from the first curved wall (as in fig 1); a second flange connected to and extending vertically and radially outward from the second curved wall (another 12 with structure of fig 1), at least one fastener extending horizontally through and connecting the first flange and the second flange, the at least one fastener being pre-tensioned (as in paragraph 34; see above for product-by-process); with the exception of the following which is disclosed by Hunt which discloses similar art with respect to connected flanges: the second flange being spaced from the first flange (via 51); and at least one rigid spacing member disposed between the first flange and the second flange (51), the at least one rigid spacing member being spaced radially outward from the at least one fastener (as in fig 1), the at least one rigid spacing member being in contact with the first and second flanges (fig 1), the at least one fastener being disposed radially between the at least one rigid spacing member and the first and second walls (fig 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Speciale in view of Hunt (by providing the above member between flanges between the entire length as to space the entire length gaps as shown in the prior art) in order to limit corrosion by limiting oxygen via the created airtight space.

The Combined Reference discloses:
5. (Original) The tank of claim 1, wherein the at least one rigid spacing member is a rigid shim connected to one of the first flange and the second flange (material in col. 2: 49-67).

6. (Original) The tank of claim 5, wherein the rigid shim is welded to the first flange (see product-by process above).

7. (Original) The tank of claim 1, wherein the at least one rigid spacing member is disposed between a first outward end of the first flange and a second outward end of the second flange, the first outward end and the second outward end being ends of the first and second flanges radially outward of the first wall and the second wall (as in fig 1 of Hunt).

8. (Original) The tank of claim 1, wherein the at least one rigid spacing member is a single rigid spacing member extending along an entire vertical height of the first flange and the second flange (as in Hunt fig 1).

9. (Original) The tank of claim 1, wherein: the first flange is welded to the first wall; and the second flange is welded to the second wall (see product-by-process above).

10. (Original) The tank of claim 1, wherein at least the first curved wall and the second curved wall form a first cylindrical wall assembly (as in fig 3 of Speciale).

11. (Original) The tank of claim 10, wherein: the first cylindrical wall assembly includes a first horizontal flange extending outward from a top edge of the first curved wall and a second horizontal flange extending outward from a top edge of the second curved wall (as in fig 1 such as adjacent 22), the first horizontal flange and the second horizontal flange defining a first circumferential flange of the first cylindrical wall assembly (as in fig 3); and further comprising: a second cylindrical wall assembly, the second cylindrical wall assembly including a second circumferential flange extending outward from a bottom edge of the second cylindrical wall, the second cylindrical wall assembly being disposed on top of the first cylindrical wall assembly, the first circumferential flange abutting and being fastened to the second circumferential flange (as shown in 4 with upper portions and lower potions of 12 abutting and fastened).

12. (Original) The tank of claim 1, wherein the at least one fastener is a plurality of fasteners spaced vertically through the first flange and the second flange.  The Office that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device to be separate portions such as to save material and costs. Further, the Office notes that additional air gaps would be created this further enhancing the intended purposes already provide in claim 1.  Though not required, the Office notes that Official Notice is taken, that it is old and conventional to provide wherein the at least one fastener is a plurality of fasteners spaced vertically through the first flange and the second flange, as well as the claim limitation of claim 8 wherein the at least one rigid spacing member is a single rigid spacing member extending along an entire vertical height of the first flange and the second flange. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to provide wherein the at least one fastener is a plurality of fasteners spaced vertically through the first flange and the second flange, as well as the claim limitation of claim 8 wherein the at least one rigid spacing member is a single rigid spacing member extending along an entire vertical height of the first flange and the second flange in order to either save material and costs while providing additional air gaps to further enhance limited corrosion or to provide a portion that extends the length in order to provide enhanced strength to the device to prevent undesired flexing, depending on the application of the device for the user, such as the amount of expected corrosion depending on various conditions such as the intended contents, expected weather conditions based on location, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735